Citation Nr: 0837520	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  04-16 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for obstructive sleep 
apnea, to include as secondary to a service-connected broken 
nose with deviated nasal septum.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to April 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied service connection for obstructive sleep apnea, 
claimed as secondary to a service-connected broken nose with 
deviated nasal septum.  In July 2007 and April 2008, the 
Board remanded the claim for further development.


FINDINGS OF FACT

The veteran's obstructive sleep apnea first manifested many 
years after his separation from service and is not related to 
his service or to any incident therein, including his 
service-connected broken nose with deviated nasal septum.


CONCLUSION OF LAW

The veteran's obstructive sleep apnea was not incurred in or 
aggravated by his active service, and is unrelated to his 
service-connected broken nose with deviated nasal septum.  
38 U.S.C.A. §§  1110, 1131; 5107; 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§1110, 1131 (West 2007); 
38 C.F.R. § 3.303 (2007).  

Service connection for some disorders will be rebuttably 
presumed if manifested to a compensable degree within a year 
following active service.  38 U.S.C.A. §§1101, 1112, 1113, 
1137 (West 2007); 38 C.F.R. §§ 3.307, 3.309 (2007).  
Obstructive sleep apnea, however, is not a disability for 
which service connection may be granted on a presumptive 
basis. 
For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2007).  Service connection may also be granted 
for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2007).  Service connection may also be granted for 
a disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2007).  Secondary service 
connection is permitted based on aggravation.  Compensation 
is payable for the degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  38 C.F.R. § 3.310 (2007); Allen v. Brown, 7 Vet. 
App. 439 (1995).  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between the disability 
and an injury or disease incurred in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993).

Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show: (1) that a 
current disability exists; and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. § 3.303, 3.310 (2007).

The veteran contends that his obstructive sleep apnea was 
caused by his broken nose and deviated nasal septum that were 
incurred in service.  The record reflects that the veteran 
has been noncompensably service-connected for the latter 
condition since May 2002.  

In service entrance examinations dated in February 1969 and 
August 1969, the veteran reported that he had broken his nose 
as a child and had undergone a rhinoplasty at age 19 to 
correct respiratory problems.  His service medical records 
reveal that he was again treated for a broken nose in 
November 1971.  At that time, he was noted to have an 
"obvious deformity and clinically a fracture, with deviation 
to the left."  It was further noted that the veteran had a 
preexisting bilateral septal deviation secondary to an old 
fracture.  While the veteran was scheduled to undergo 
corrective surgery to repair a deviated septum in February 
1972, that procedure was canceled after he was shown on 
examination to be breathing well on his own.  The veteran's 
service medical records are otherwise void of any complaints, 
diagnoses, or treatment for nose or respiratory 
abnormalities.  On separation examination in April 1972, the 
veteran did not report any nose or breathing problems, and 
clinical evaluation was negative for any nose, sinus, or 
respiratory abnormalities.  The Board therefore finds that 
the weight of the evidence does not establish that the 
veteran had obstructive sleep apnea, or any chronic breathing 
disorder, during service.  38 C.F.R. § 3.303(b) (2007).

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection.  38 
C.F.R. § 3.303(b) (2007).

Here, the earliest post-service clinical evidence of 
breathing problems are private medical records dated from 
August 1997 to December 1999, reflecting the veteran's 
participation in a sleep study and his ongoing treatment for 
nasal stuffiness and sleep apnea.  

In an April 2002 statement, the veteran's private physician 
noted that after breaking his nose in service, the veteran 
had developed a deviated septum and obstructive sleep apnea.  
The physician concluded that the veteran's "military service 
in Vietnam directly contributes to this obstructive sleep 
apnea."  In rendering that opinion, the physician indicated 
that he had reviewed the veteran's recent medical history.  
However, he did not indicate that he had reviewed the 
veteran's service medical records or other pertinent 
information from his claims folder. 

The veteran underwent a VA examination in August 2003, in 
which he was assessed as having obstructive sleep apnea and 
nasal septal deviation.  However, the VA examiner did not 
address the etiology of the veteran's obstructive sleep 
apnea.

Pursuant to the Board's remand, the veteran underwent an 
additional VA examination in August 2007, in which the 
examiner reviewed the veteran's service medical records, 
reflecting pre-service treatment for a nasal fracture and in-
service treatment for a subsequent fracture, and his post-
service medical records, showing treatment for obstructive 
sleep apnea, sinus congestion, and related symptoms since 
1997.  The veteran's post-service treatment included a 2002 
tonsillectomy with uvular modification and a septoplasty, 
which did not cure his sleep apnea, and ongoing positive 
airway pressure treatment, which proved somewhat helpful.  It 
was noted that the veteran was currently suffering from 
rhinitis medicamentosa as a result of "inappropriate 
oxymetazoline nasal spray use" over the past five years.

Physical examination was negative for any evidence of sinus 
disease, soft palate abnormalities, nasal polyps, septal 
deviation, permanent hypertrophy of turbinates from bacterial 
rhinitis, rhinoscleroma, Wegener's 
granulomatosis/granulomatous infection, larynx abnormalities, 
or associated functional limitations.  Additionally, the 
veteran's 2002 tonsillectomy with uvular modification was 
noted to have been very effective in restoring the dimensions 
of his oropharynx.  

Based upon the veteran's statements, physical examination, 
and review of the claims folder, the VA examiner concluded 
that it was less likely than not that the veteran's current 
obstructive sleep apnea was causally related to service.  In 
support of his opinion, the examiner pointed out that 
although the veteran's bilateral septal deformities, noted in 
service, had been corrected during the 2002 surgery, the 
veteran continued to experience obstructive sleep apnea, thus 
suggesting that those two conditions were not related.  
Additionally, the examiner, referring to a medical article on 
the effect of severe nasal obstruction on the severity of 
obstructive sleep apnea, noted that "the bottom line of this 
article is that correcting the nasal airway provided no 
significant improvement in obstructive sleep apnea."  
Finally, the examiner suggested that other factors were more 
likely responsible for the veteran's sleep apnea, noting that 
he had a body mass index "significantly above 25," as well 
as large tongue base, and that he "most likely had sleep 
hytotonia of his suprahyoid muscles."

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative 
value of a medical opinion is generally based on the scope of 
the examination or review, as well as the relative merits of 
the expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

The Board finds that the opinion set forth by the August 2007 
VA examiner outweighs the April 2002 findings of the private 
physician regarding a connection between the veteran's 
obstructive sleep apnea and the broken nose and deviated 
septum he incurred in service.  In placing greater weight on 
the August 2007 opinion, the Board considers it significant 
that it is the most current medical opinion of record and was 
based on the examiner's thorough and detailed examination of 
the veteran and claims folder, which included the veteran's 
service and post-service medical records, the private 
physician's April 2002 nexus opinion, the prior August 2003 
VA examiner's report, and medical literature addressing the 
effect of severe nasal obstruction on the severity of 
obstructive sleep apnea.  A detailed rationale was provided 
for the opinion.  Prejean v. West, 13 Vet. App. 444 (2000) 
(factors for assessing the probative value of a medical 
opinion include the physician's access to the claims folder 
and the veteran's history, and the thoroughness and detail of 
the opinion).  In contrast, it does not appear that the April 
2002 private physician reviewed the veteran's service medical 
history and other pertinent evidence in his claims folder, 
which limits the probative value of that opinion.

The Board finds that the evidence of record does not support 
a finding in favor of granting service connection for 
obstructive sleep apnea.  The competent evidence does not 
support a finding that it is at least as likely as not that 
there is a medical nexus between the veteran's sleep apnea 
and his service-connected broken nose with deviated nasal 
septum.  Indeed, the competent medical evidence weighs 
against a finding of a medical nexus, as the August 2007 VA 
examiner specifically found that it was less likely than not 
that those two conditions were causally related, and that 
opinion carries the greatest probative weight.  Accordingly, 
the Board finds that service connection for the veteran's 
obstructive sleep apnea is not warranted on a secondary 
basis.

Nor is service connection warranted on a direct basis.  The 
first clinical evidence of obstructive sleep apnea is dated 
in August 1997, more than 25 years after the veteran's 
separation from active service.  That weighs heavily against 
the veteran's claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  Moreover, there is no competent evidence of 
record establishing a nexus between the veteran's service and 
his sleep apnea.  Thus, the Board finds that direct service 
connection is not warranted.  Boyer v. West, 210 F.3d 1351 
(Fed. Cir. 2000).  

The Board has considered the veteran's assertions that his 
obstructive sleep apnea is related to his period of active 
service, including to his service-connected broken nose with 
deviated nasal septum.  To the extent that the veteran 
ascribes his current disorder to a service-connected 
disability, however, his opinion is not probative.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (layperson is generally 
not competent to opine on matter requiring knowledge of 
medical principles); Layno v. Brown, 6 Vet. App. 465 (1994).  
Additionally, the veteran's statements may be competent to 
support a claim for service connection where the events or 
the presence of disability, or symptoms of a disability are 
subject to lay observation.  38 U.S.C.A. § 1153(a) (West 
2002); 38 C.F.R. § 3.303(a), 3.159(a) (2007); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (2006).  However, sleep apnea is not 
a disability subject to lay diagnosis.  While some symptoms 
of the disorder may be reported by a layperson, the diagnosis 
requires medical training.  The veteran does not have the 
medical expertise to diagnose himself with that disorder, nor 
does he have the medical expertise to provide an opinion 
regarding its etiology.  Thus, the veteran's lay assertions 
are not competent or sufficient in this instance.  Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In sum, the Board finds that the weight of the credible 
evidence demonstrates that the veteran's obstructive sleep 
apnea first manifested many years after service and is not 
related to his active service, to any incident therein, or to 
any service-connected disability.  As the preponderance of 
the evidence is against the veteran's claim for service 
connection for his sleep apnea, the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2007); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in May 2002 and August 2007, 
a rating decision in October 2002, and a statement of the 
case in March 2004.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the June 2008 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained multiple medical examinations 
in relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Service connection for obstructive sleep apnea is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


